Order entered July 23, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00032-CV

                  E-SYSTEMS CORPORATION, RONALD FINLAYSON,
                         AND DAVID ZISSKIND, Appellants

                                                  V.

                      LIQUID CAPITAL EXCHANGE, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-16142

                                            ORDER
       Before the Court is appellee’s July 19, 2018 unopposed third motion for extension of

time to file a brief. We GRANT the motion and extend the time to August 6, 2018. We caution

appellee that further requests for extension will be disfavored.

       In the motion, counsel for appellee states that she has been informed that one of the

appellants has filed a bankruptcy petition. On the Court’s own motion, we ORDER appellants

to notify this Court in writing, WITHIN TEN DAYS of the date of this order, as to the status of

any bankruptcy filing by any of the appellants.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE